          Case: 3:18-cv-00654-jdp Document #: 58 Filed: 10/07/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

Timothy Zettler

On Behalf of Himself and
All Others Sharing a Question of
Common Interest,

                  Plaintiffs,

         v.                                                   Case No. 18-cv-654

Thurs Trucking, Inc.,
Jean Thurs,

                  Defendants.

                        STIPULATION FOR DISMISSAL
_____________________________________________________________________________

         The parties, by their attorneys, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

Civil Procedure, hereby stipulate to the dismissal of Counts II, III, and IV of the Operative

Complaint with prejudice, and with each party bearing its own attorneys’ fees and costs. Pursuant

to the plain language of the cited provision of the Federal Rules of Civil Procedure, the parties

intend for the dismissal to take effect without a order from the Court.

         Dated this 7th day of October, 2019.

                                                /s/ Yingtao Ho
                                                Yingtao Ho
                                                WI State Bar ID No. 1045418
                                                The Previant Law Firm, S.C.

                                                310 W. Wisconsin Ave. Suite 100MW
                                                Milwaukee, WI 53202
                                                414-271-4500 (Telephone)
                                                414-271-6308 (Fax)
                                                Email: yh@previant.com

                                                Attorney for Plaintiffs



Error! Unknown document property name.
Case: 3:18-cv-00654-jdp Document #: 58 Filed: 10/07/19 Page 2 of 2




                             /s/ Joseph E. Blitch
                             JOSEPH E. BLITCH, ESQUIRE
                             Florida Bar No.: 40592
                             BRIDGETTE M. BLITCH, ESQUIRE
                             Florida Bar No.: 064969
                             BLITCH WESTLEY BARRETTE, S.C.
                             9100 Conroy Windermere Road, Suite 200
                             Windermere, Florida 34786
                             Telephone: (407) 574-2835
                             Facsimile: (608) 829-2982
                             Primary: jblitch@bwesq.com
                             Secondary: mmock@bwesq.com
                             Third: bblitch@bwesq.com
                             Attorneys for Defendants




                                2
